office_of_chief_counsel department of the treasury i n t e r n al r e v e n u e s e r v i c e washington d c date number info release date conex-141330-04 cc ita b1 uil the honorable don nickles united_states senator mid-continent tower south boston tulsa ok attention jone williams dear senator nickles i am responding to your inquiry dated date on behalf of your constituent ------- ----------------------------------------------------filed a form_3115 application_for change in accounting_method on date requesting to change its method_of_accounting for advance_payments from annual licenses for the taxable_year ended date under its present method_of_accounting -------------------------includes advance_payments in gross_income in the taxable_year received in its form_3115 ------------------ ------------asked to change to the method of including advance_payments in gross_income in the taxable_year in which earned --------------------------cited revproc_71_21 1971_2_cb_549 and notice_2002_79 2002_1_cb_964 as authority for its proposed method and did not submit a user_fee with its request on date the irs national_office sent a letter to ------------------------- explaining that the taxpayer could not rely on notice_2002_79 as authority to change its method_of_accounting for advance_payments the letter further noted that because the taxpayer could not rely on notice_2002_79 it could not change its accounting_method for advance_payments unless it filed a form_3115 in accordance with the requirements of sec_1_446-1 of the income_tax regulations the regulations and revproc_97_27 1997_1_cb_690 -------------------------asked us to clarify this letter the regulations require taxpayers to file a form_3115 during the taxable_year in which the taxpayer wants to make the change in method_of_accounting sec_1 e i of the regulations taxpayers must also pay a user_fee to request a change in accounting_method section dollar_figure of rev_proc the fee for a form_3115 is dollar_figure unless the particular method change is subject_to the automatic consent method change provisions under an accrual_method of accounting a taxpayer must include advance_payments in gross_income in the taxable_year received this general_rule applies regardless of whether the taxpayer’s advance_payments are for the sale_of_goods the provision of services or the rental of tangible or intangible_property in certain circumstances however the irs allows taxpayers to defer advance_payments for example for taxable years prior to revproc_71_21 permitted taxpayers to defer certain advance_payments for the provision of services revproc_71_21 was not subject_to the automatic consent method change provisions therefore the revenue_procedure required a taxpayer requesting a method change under revproc_71_21 for to file a form_3115 during and pay a user_fee of dollar_figure in we announced in notice_2002_79 that we were proposing to issue a revenue_procedure allowing taxpayers to defer certain advance_payments for goods services and other items the notice included a proposed revenue_procedure and solicited comments from the public on various provisions of the proposal the proposed revenue_procedure however was only a draft that we published to solicit comments it was not a final revenue_procedure the irs national_office letter dated date stated that taxpayers could not rely on the proposed revenue_procedure to request a change in accounting_method we finalized the draft revenue_procedure in revproc_2004_34 2004_22_irb_991 beginning in revproc_2004_34 supersedes revproc_71_21 and permits taxpayers to defer certain advance_payments including advance_payments for the license or lease of certain intellectual_property the license or lease of computer_software and certain subscriptions whether provided in a tangible or intangible format a taxpayer that qualifies to use revproc_2004_34 generally is permitted to include advance_payments in gross_income in accordance with its financial_accounting method as long as the taxpayer includes all the advance_payments in gross_income by the end of the taxable_year succeeding the taxable_year of receipt the automatic consent procedures for method changes generally apply to revproc_2004_34 and therefore taxpayers do not have to pay a user_fee in most circumstances i am providing a copy of revproc_2004_34 for your review in summary no authority existed for taxpayers to make an automatic method change in for advance_payments for annual licenses however revproc_2004_34 now permits taxpayers to make an automatic method change for certain advance_payments beginning with taxable years ending on or after date if ---------------------- ------------ qualifies to defer advance_payments under revproc_2004_34 it may file a form_3115 with its tax_return to make an automatic change in accounting_method see section dollar_figure of rev_proc if --------------------------has already filed its tax_return for it is automatically granted an extension of months from the due_date of its tax_return to obtain the automatic consent provided in revproc_2004_34 see section dollar_figure of rev_proc macro form rev department of the treasury - internal_revenue_service i hope this information is helpful please call me or ------------- identification_number ------------- at --------------------- if you have any questions sincerely robert m brown associate chief_counsel income_tax accounting enclosure macro form rev department of the treasury - internal_revenue_service
